UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PAUL DANTZIG,
                                                                               5/28/2021
                               Plaintiff,
                        v.
                                                                  19 CV 8811 (NSR)
                                                                      ORDER
COUNTY OF WESTCHESTER; ANTHONY
SCARPINO; & GEORGE LATIMER,

                               Defendants.


NELSON S. ROMÁN, United States District Judge:

       On March 16, 2021, the Court issued an Opinion and Order granting Defendants’ motion

to dismiss pro se Plaintiff Paul Dantzig’s complaint without prejudice and granting Plaintiff

leave to file an amended complaint on or before April 30, 2021. (ECF No. 23.) Despite receiving

service of Defendants’ motion, Plaintiff did not file any opposition to Defendants’ motion.

(See ECF No. 19.) The Court indicated that “[i]f Plaintiff does not file an Amended Complaint by

April 30, 2021, or move for an extension of this deadline, and he cannot show good cause to excuse

such a failure, the claims dismissed without prejudice by this Order will be deemed dismissed with

prejudice, and the case will be closed.” (Id.)

       On March 17, 2021, the Clerk of the Court mailed a copy of the Opinion to Plaintiff, and

there has been no return mail or any indication that Plaintiff did not receive the Opinion. (See

Minute Entry dated March 17, 2021.) Since that time, Plaintiff has not filed an amended complaint.

Indeed, since Plaintiff has not communicated with the Court since he initially sought a Default

Judgment against Defendants on December 3, 2019. Given Plaintiff’s failure to amend his

complaint pursuant to the direction of this Court, and his failure to communicate with the Court

for approximately 18 months, the claims previously dismissed without prejudice are dismissed
with prejudice. The Clerk of Court is directed to mail a copy of this order to pro se Plaintiff at the

address on ECF, show service on the docket, and terminate this case.


Dated:   May 28, 2021                                         SO ORDERED:
         White Plains, New York

                                                 ________________________________
                                                        NELSON S. ROMÁN
                                                      United States District Judge




                                                  2
